DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 4946440) in view of Sinnreich (US 3882852).
Regarding claim 1, Hall discloses a system for biopsying matter from a reproductive tract of a female (C:3, L:44-46) comprising: a first catheter (12) having a lumen (20) and a distal lumen port (46), wherein the first catheter (12) has a retracted configuration (figure 4) and an extended configuration (figure 3); an everting balloon (18)  attached to the first catheter (figure 3), wherein at least a length of the everting balloon extends past a distal end of the first catheter when the first catheter is in the extended configuration (figure3); a second catheter (16) slidably located in the first catheter (12); and a biopsy device (98, 70), wherein the second catheter is configured to deliver the biopsy device (figure 4). Hall does not further disclose an endoscope delivered through the second catheter. However, Sinnreich teaches it was known in the art at the time of the invention to introduce endoscopes along with biopsy tools through surgical dilation balloons having a hollow shaft (C:1, L:50-60). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to include a scope to be introduced into the second catheter in the device of Hall, as taught as known in the art at the time of the invention of Sinnreich for performing biopsy procedures. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. US 9101391 in view of Sinnreich (US 3882852). Patent claims 7, 10, 12, and 13 recites the claimed first catheter, everting balloon, and second catheter in claim 1. Claims 7, 10, 12, and 13  lacks an endoscope, wherein the second catheter is configured to deliver the endoscope. However, Sinnreich teaches it was known in the art at the time of the invention to introduce endoscopes along with biopsy tools through surgical dilation balloons having a hollow shaft (C:1, L:50-60). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to include a scope to be introduced into the second catheter in the device recited in claims 7, 10, 12, and 13, as taught as known in the art at the time of the invention of Sinnreich for viewing biopsy procedures. 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10646256 in view of in view of Sinnreich (US 3882852). 
U.S. Patent No. US 10646256 claim 5 recites the claimed first catheter, everting balloon, second catheter, and scope in claim 1 of the application. Claim 5 lacks the second catheter is configured to deliver the endoscope. However, Sinnreich teaches it was known in the art at the time of the invention to introduce endoscopes along with biopsy tools through surgical dilation balloons having a hollow shaft (C:1, L:50-60). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to include a scope to be introduced into the second catheter in the device recited in claim 1, as taught as known in the art at the time of the invention of Sinnreich for in order to permit examination under illuminated conditions within the reproductive tract for biopsy procedures. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221.  The examiner can normally be reached on Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH T DANG/Primary Examiner, Art Unit 3771